DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Claim 1 (currently amended). A controller configured to calibrate a beamforming integrated circuit, the controller comprising: a non-volatile memory configured to store measured gain data for a plurality of channels of a beamforming integrated circuit; and calibration circuitry configured to: determine a reference gain value based at least in part on the measured gain data for the plurality of channels stored at the non-volatile memory; and for each channel of the plurality of channels: determine a difference between a maximum gain value of the channel obtained from the non-volatile memory and the reference gain value; and copy a portion of a variable gain amplifier configuration attenuation table stored in a shared memory of the beamforming integrated circuit to a channel memory associated with the channel, wherein the variable gain amplifier configuration attenuation table comprises configuration settings for variable gain amplifiers of the beamforming integrated circuit, and wherein the 

Claim 6 (currently amended). The controller of claim 1, wherein the non-volatile memory is further configured to store measured phase data for the plurality of channels, wherein the calibration circuitry is further configured to: determine a reference phase value based at least in part on the measured phase data for the plurality of channels stored at the non-volatile memory; and for each channel of the plurality of channels: determine a difference between a phase value of the channel obtained from the non-volatile memory and the reference phase value; and copy a portion of a phase shifter configuration table stored in the shared memory of the beamforming integrated circuit to the channel memory associated with the channel, wherein the phase shifter configuration table comprises configuration settings for phase shifters of the beamforming integrated circuit, and wherein the portion of the phase shifter configuration table copied from the shared memory starts at an address corresponding 
to the difference between the phase value of the channel and the reference phase value.

Claim 10 (currently amended). A method for calibrating a beamforming integrated circuit, the method comprising: storing, in a non-volatile memory, measured gain data for a plurality of channels of a beamforming integrated circuit; and determining, by calibration circuitry, a reference gain value based at least in part on the measured gain data for the plurality of channels stored at the non- volatile memory; and for each channel of the plurality of channels: obtained from the non-volatile memory and the reference gain value; and 24copying a portion of a variable gain amplifier configuration attenuation table stored in a shared memory of the beamforming integrated circuit to a channel memory associated with the channel, wherein the variable gain amplifier configuration attenuation table comprises configuration settings for variable gain amplifiers of the beamforming integrated circuit, and wherein the portion of the variable gain amplifier configuration attenuation table copied from the shared memory starts at an address corresponding to the difference between the maximum gain value of the channel and the reference gain value.

Claim 15 (currently amended). The method of claim 10, wherein the method further comprises: storing, in the non-volatile memory, measured phase data for the plurality of channels; determining a reference phase value based at least in part on the measured phase data for the plurality of channels stored at the non-volatile memory; and for each channel of the plurality of channels: determining a difference between a phase value of the channel obtained from the non-volatile memory and the reference phase value; and copying a portion of a phase shifter configuration table stored in the shared memory of the beamforming integrated circuit to the channel memory associated with the channel, wherein the phase shifter configuration table comprises configuration settings for phase shifters of the beamforming integrated circuit, and  25wherein the portion of the phase shifter configuration table copied from the shared memory starts at an address corresponding to the difference between the phase value of the channel and the reference phase value.

Claim 19 (currently amended). A controller configured to calibrate a beamforming integrated circuit, the controller comprising: calibration circuitry configured to: determine a reference gain value based at least in part on measured gain data for the plurality of channels stored at a non-volatile memory; and for each channel of the plurality of channels: copy a portion of a variable gain amplifier configuration attenuation table stored in a shared memory of the beamforming integrated circuit to a channel memory associated with the channel, wherein the variable gain amplifier configuration attenuation table comprises configuration settings for variable gain amplifiers of the beamforming integrated circuit, and wherein the portion of the variable gain amplifier configuration attenuation table copied from the shared memory starts at an address corresponding to a difference between a maximum gain value of the channel obtained from the non-volatile memory and the reference gain value.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Alpman (US 20200091608 A1 ) is the closest prior art to the disclosed invention. Alpman discloses systems and methods of a mmW transceiver and antenna structures for wireless communications. 
Regarding claim 1, Alpman discloses
A controller (Paragraph 1998, “When operating in the calibration mode, the MC unit 29460 may provide measurement signal related data 29470 to the controller 29475”) configured to calibrate a beamforming integrated circuit (Paragraph 0633, “As used herein, the term “circuitry” may, for example, refer to, be part of, or include, an Application Specific Integrated Circuit (ASIC), an integrated circuit, an electronic circuit”), the controller comprising: 
a non-volatile memory (Paragraph 0634, “In one example, logic may be embedded in volatile memory and/or non-volatile memory, including random access memory, read only memory, programmable memory, magnetic memory, flash memory, persistent memory, and/or the like. Logic may be executed by one or more processors using memory, e.g., registers, buffers, stacks, and the like, coupled to the one or more processors, e.g., as necessary to execute the logic.”) configured to store measured gain data (Paragraph 1998, “When operating in the calibration mode, the MC unit 29460 may provide measurement signal related data 29470 to the controller 29475. Conversion of measurement data to gain values may be done by either the MC unit 29460 or the controller 29475. The MC unit 29460 may be viewed as an extension of the controller 29475.”) for a plurality of channels of a beamforming integrated circuit (Paragraph 1988, “Four different types of mismatches between the channels may appear: 1) DC offset mismatch, 2) gain mismatch, 3) time skew mismatch, and 4) bandwidth mismatch. The present disclosure considers how to calibrate the gain to deal with the gain mismatch without using external Test Equipment (TE).”); and 
calibration circuitry configured to: 
determine a reference gain value (Paragraph 1998, “The gain adjustment values could also be provided by a look-up table (LUT) and/or utilize some other piecewise linear correction model, possibly including interpolation. The voltage reference 29415 may be set to different values to permit a multi-point calibration, which may flush out non-linearities. The voltage reference 29415 may provide a series of outputs or waveforms that may then be measured, which permits a construction of a more complex LUT. The gain offset and/or LUT values may be stored in the memory 29490 for subsequent use during the normal operation mode. Linear interpolation may be utilized to estimate gain values for voltages between those actually supplied by the voltage reference 29415.”) based at least in part on the measured gain data for the plurality of channels (Paragraph 1988, “Four different types of mismatches between the channels may appear: 1) DC offset mismatch, 2) gain mismatch, 3) time skew mismatch, and 4) bandwidth mismatch. The present disclosure considers how to calibrate the gain to deal with the gain mismatch without using external Test Equipment (TE).”) stored at the non-volatile memory (Paragraph 1998, “When operating in the calibration mode, the MC unit 29460 may provide measurement signal related data 29470 to the controller 29475. Conversion of measurement data to gain values may be done by either the MC unit 29460 or the controller 29475. The MC unit 29460 may be viewed as an extension of the controller 29475. This collected data 29470 could, for example, be a gain offset, which would result in a multiplier being applied to the output of the respective ADC 29435. The gain adjustment values could also be provided by a look-up table (LUT) and/or utilize some other piecewise linear correction model, possibly including interpolation. The voltage reference 29415 may be set to different values to permit a multi-point calibration, which may flush out non-linearities. The voltage reference 29415 may provide a series of outputs or waveforms that may then be measured, which permits a construction of a more complex LUT. The gain offset and/or LUT values may be stored in the memory 29490 for subsequent use during the normal operation mode.” and Paragraph 2000, “Thus, in some aspects, in the calibration (built-in self-test (GIST)) mode, the controller 29475 sets the switch 29410 to input the voltage reference 29415 to the ADCs 29435 and to monitor the resulting output. The controller 29475 may generate a table of correction values stored in the memory 29490 for later adjustment during normal operation. The memory 29490 could be a set of registers or a more sophisticated static RAM device that stores the gain values, LUTs, or other related data.”); and for each channel of the plurality of channels: 
determine a difference between a maximum gain value of the channel obtain from the non-volatile memory and the reference gain value (Paragraph 2056, “In operation 531240, a determination may be made to determine the optimal threshold values POPT_TH. This may be done by comparing a current EVM value at a particular power level that has been the subject of a dithering operation (e.g., an AGO gain setting adjacent to one normally used at that power level), with a stored EVM value at that power level normally used. If the EVM value from the dithered operation is lower, then the threshold may be adjusted so that, in operation 531250, in subsequent normal (non-dithered) operation, the updated threshold value may be used. The amount of adjustment or the setting of the threshold may be a factor of the difference in EVM values.” and Paragraph 2057, “The difference in EVM values for the two different AGC gain settings may dictate how far to move the threshold point POPT_TH1. Additionally, some knowledge about the shape of the power vs. EVM or SQM curves may be utilized to more accurately determine the threshold point POPT_TH1.”); 
However, Alpman fails to disclose
	copy a portion of a variable gain amplifier configuration attenuation table stored in a shared memory of the beamforming integrated circuit to a channel memory associated with the 

CHENG (EP 2285102 A2) is also considered analogous art as it discloses multi-channel signals that are calibrated based on a gain control methods. CHENG discloses, a look-up table used to configure the gain settings of a specific channel. The table of gain settings is stored in memory and the best combination of gain settings is selected. CHENG also disclose, that the gain coefficients are obtained my measuring a first gain coefficient and calculating a difference in gain or offset of the gain based on a first measured and second gain coefficient.  Additionally, CHENG discloses that the table can be indexed according to the channel signal. However, CHENG fails to disclose, copy a portion of a variable gain amplifier configuration attenuation table stored in a shared memory of the beamforming integrated circuit to a channel memory associated with the channel and wherein the portion of the variable gain amplifier configuration attenuation table copied from the shared memory starts at an address corresponding to the difference between the maximum gain value of the channel and the reference gain value.

Seo (US 6026284 A) is also considered analogous art as it discloses in paragraph 39, “The channel conversion table in the control memory 314 stores the gain deviations between However, Seo also fails to disclose, copy a portion of a variable gain amplifier configuration attenuation table stored in a shared memory of the beamforming integrated circuit to a channel memory associated with the channel and wherein the portion of the variable gain amplifier configuration attenuation table copied from the shared memory starts at an address corresponding to the difference between the maximum gain value of the channel and the reference gain value.

In reference to independent claim 1, the prior arts made of record individually or in any combination, failed to teach, render obvious, or fairly suggest to one of ordinary skill in the art at the time of filing the combination of the claimed features of claim 1. Specifically, the prior arts made of record fail to disclose the limitation: copy a portion of a variable gain amplifier configuration attenuation table stored in a shared memory of the beamforming integrated circuit to a channel memory associated with the channel…wherein the portion of the variable gain amplifier configuration attenuation table copied from the shared memory starts at an address corresponding to the difference between the maximum gain value of the channel and the reference gain value.

Dependent claims 2-9 are also allowed due to their dependency on independent claim 1. 

Independent claim 10 and its dependent claims 11-18 and independent claim 19 and its dependent claim 20 are also allowed due to the same analysis and cited section as independent claim 1 above. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAZRA N. WAHEED whose telephone number is (571)272-6713. The examiner can normally be reached M-F (8 AM - 4:30 PM).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire can be reached on (571)270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NAZRA NUR WAHEED/Examiner, Art Unit 3648                                                                                                                                                                                                        
/VLADIMIR MAGLOIRE/Supervisory Patent Examiner, Art Unit 3648